IN THE SUPREME COURT OF PENNSYLVANIA


IN RE: REESTABLISHMENT OF THE                :    NO. 517
MAGISTERIAL DISTRICTS WITHIN                 :    MAGISTERIAL RULES DOCKET
THE 15th JUDICIAL DISTRICT OF
THE COMMONWEALTH OF                          :
PENNSYLVANIA                                 :



                                         ORDER


PER CURIAM


      AND NOW, this 13th day of October 2022, upon consideration of the Petition to

Reestablish the Magisterial Districts of the 15th Judicial District (Chester County) of the

Commonwealth of Pennsylvania, it is hereby ORDERED AND DECREED that the

Petition, which provides for the realignment of Magisterial Districts 15-1-02, 15-2-03,

15-2-07, 15-4-01, and 15-4-02, within Chester County, to be effective December 1, 2022,

is granted; and that the Petition, which provides for the reestablishment of Magisterial

Districts 15-1-01, 15-1-03, 15-1-04, 15-2-01, 15-3-01, 15-3-04, 15-3-05, 15-3-06, 15-3-

07, 15-4-03, and 15-4-04, within Chester County, to be effective immediately, is granted.


      Said Magisterial Districts shall be as follows:


 Magisterial District 15-1-01                      West Chester Borough, Wards 3, 6, 7
 Magisterial District Judge Marc J. Lieberman      East Bradford Township
                                                   West Bradford Township

 Magisterial District 15-1-02                      Malvern Borough
 Magisterial District Judge Mackenzie W. Smith     East Goshen Township
                                                   Easttown Township
                                                   Tredyffrin Township, Voting Districts
                                                      East 1, 2, 5; Middle 1, 5, 6; West 4
                                                  Westtown Township, Voting District 2
                                                  Willistown Township

Magisterial District 15-1-03                      City of Coatesville
Magisterial District Judge Gregory V. Hines       South Coatesville Borough

Magisterial District 15-1-04                      West Chester Borough, Wards 1, 2, 4, 5
Magisterial District Judge Marian T. Vito

Magisterial District 15-2-01                      Phoenixville Borough
Magisterial District Judge James C. Kovaleski     Charlestown Township
                                                  Schuylkill Township

Magisterial District 15-2-03                      Thornbury Township
Magisterial District Judge Martin G. Goch         West Goshen Township
                                                  Westtown Township, Voting Districts 1,
                                                    3, 4, 5

Magisterial District 15-2-07                      East Caln Township
Magisterial District Judge N. Paige Simmons       Upper Uwchlan Township
                                                  Uwchlan Township
                                                  West Pikeland Township

Magisterial District 15-3-01                      Spring City Borough
Magisterial District Judge John A. Hipple         East Coventry Township
                                                  East Nantmeal Township
                                                  East Pikeland Township
                                                  East Vincent Township
                                                  North Coventry Township
                                                  South Coventry Township
                                                  Warwick Township
                                                  West Vincent Township

Magisterial District 15-3-04                      Kennett Square Borough
Magisterial District Judge Albert M. Iacocca      Birmingham Township
                                                  East Marlborough Township
                                                  Kennett Township
                                                  Newlin Township
                                                  Pennsbury Township
                                                  Pocopson Township

Magisterial District 15-3-05                      Oxford Borough
Magisterial District Judge Scott A. Massey        East Nottingham Township
                                                  Elk Township


                                            -2-
                                                  Lower Oxford Township
                                                  New London Township
                                                  Penn Township
                                                  Upper Oxford Township
                                                  West Nottingham Township

Magisterial District 15-3-06                      Elverson Borough
Vacant                                            Honey Brook Borough
                                                  Honey Brook Township
                                                  Sadsbury Township
                                                  Wallace Township
                                                  West Brandywine Township
                                                  West Caln Township
                                                  West Nantmeal Township

Magisterial District 15-3-07                      Atglen Borough
Magisterial District Judge Nancy A. Gill          Modena Borough
                                                  Parkesburg Borough
                                                  East Fallowfield Township
                                                  Highland Township
                                                  Londonderry Township
                                                  Valley Township
                                                  West Fallowfield Township
                                                  West Sadsbury Township

Magisterial District 15-4-01                      East Whiteland Township, Voting
Magisterial District Judge Lauren N. Holt            Districts 3, 4, 5, 6
                                                  Tredyffrin Township, Voting Districts
                                                     East 3, 4; Middle 2, 3, 4, 7; West 1,
                                                     2, 3, 5

Magisterial District 15-4-02                      Downingtown Borough
Magisterial District Judge Ann M. Feldman         Caln Township
                                                  East Brandywine Township

Magisterial District 15-4-03                      East Whiteland Township, Wards 1, 2
Magisterial District Judge John R. Bailey         West Whiteland Township

Magisterial District 15-4-04                      Avondale Borough
Magisterial District Judge Matthew Seavey         West Grove Borough
                                                  Franklin Township
                                                  London Britain Township
                                                  London Grove Township



                                            -3-
      New Garden Township
      West Marlborough Township




-4-